MEMORANDUM **
Silvino Florez-Valerio appeals from the 24-month sentence imposed upon revocation of supervised release. We have jurisdiction under 28 U.S.C. § 1291, and we affirm.
Florez-Valerio contends the district court procedurally erred by failing to adequately explain its decision that the sentence run consecutively to his sentence for the underlying crime that triggered the revocation of supervised release. The district court did not plainly err where the record reflects the judge considered the evidence and arguments presented by the parties, and adequately explained the sentence. See United States v. Carter, 560 F.3d 1107, 1117-19 (9th Cir.2009).
Florez-Valerio also contends his sentence is substantively unreasonable. In light of the totality of the circumstances, the within-Guidelines sentence is substantively reasonable. See United States v. Carty, 520 F.3d 984, 991-93 (9th Cir.2008) (en banc).
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9 th Cir. R. 36-3.